       Case 19-13273-VFP        Doc 27   Filed 03/04/19 Entered 03/04/19 09:53:13   Desc Main
                                         Document     Page 1 of 5


        FOLEY & LARDNER LLP
        Leah M. Eisenberg, Esq.
        90 Park Avenue
        New York, NY 10016-1314
        Tel: (212) 682-7474
        Fax: (212) 687-2329
        leisenberg@foley.com

        - and -

        Michael J. Small, Esq. (pro hac vice pending)
        Emil P. Khatchatourian, Esq. (pro hac vice pending)
        321 N. Clark Street, Suite 2800
        Chicago, IL 60654-5313
        Tel: (312) 832-4500
        Fax: (312) 832-4700
        msmall@foley.com
        ekhatchatourian@foley.com

        Counsel for Discover Growth Fund, LLC

                          UNITED STATES BANKRUPTCY COURT FOR THE
                                   DISTRICT OF NEW JERSEY

       In re:                                             Chapter 11

       Immune Pharmaceuticals, Inc.,                      Case No. 19-13273 (VFP)

                            Debtor.

       In re:                                             Chapter 11

       Immune Pharmaceuticals, Ltd.,                      Case No. 19-13710 (VFP)

                            Debtor.

       In re:                                             Chapter 11

       Cytovia, Inc.,                                     Case No. 19-13896 (VFP)

                            Debtor.

       In re:                                             Chapter 11

       Immune Oncology Pharmaceuticals, Inc.,             Case No. 19-13898 (VFP)

                            Debtor.



4811-5833-4857
Case 19-13273-VFP              Doc 27      Filed 03/04/19 Entered 03/04/19 09:53:13                     Desc Main
                                           Document     Page 2 of 5


In re:                                                          Chapter 11

Maxim Pharmaceuticals, Inc.,                                    Case No. 19-13899 (VFP)

                           Debtor.

In re:                                                          Chapter 11

Immune Pharmaceuticals USA Corp.,                               Case No. 19-13092 (VFP)

                           Debtor.


           LIMITED OBJECTION OF DISCOVER GROWTH FUND, LLC TO
            THE MOTION OF DEBTORS FOR THE ENTRY OF AN ORDER
        PURSUANT TO 11 U.S.C. § 521 AND FEDERAL RULES OF BANKRUPTCY
     PROCEDURE 1007(c) AND 9006(b) TO EXTEND TIME TO FILE SCHEDULES OF
       ASSETS AND LIABILITIES, STATEMENTS OF FINANCIAL AFFAIRS, AND
        SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           Discover Growth Fund, LLC (“Discover”), by and through its undersigned counsel,

hereby submits this limited objection (this “Limited Objection”) to the Motion of Debtors for the

Entry of an Order Pursuant to 11 U.S.C. § 521 and Federal Rules of Bankruptcy Procedure

1007(c) and 9006(b) to Extend Time to File Schedules of Assets and Liabilities, Statements of

Financial Affairs, and Schedules of Executory Contracts and Unexpired Leases [Docket No. 17]

(the “Extension Motion”) filed by the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”).1           In support of this Limited Objection, Discover respectfully

represents the following:

                                            LIMITED OBJECTION

           1.       Discover is the Debtors’ senior secured lender. Prior to the date hereof, Discover

filed the Motion of Discover Growth Fund, LLC for Relief from the Automatic Stay [Docket No.

11] (the “Relief from Stay Motion”), which is set for hearing on March 26, 2019. Discover

expects the Debtors to oppose the Relief from Stay Motion.

1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Extension Motion.


                                                           2
Case 19-13273-VFP            Doc 27      Filed 03/04/19 Entered 03/04/19 09:53:13                    Desc Main
                                         Document     Page 3 of 5


        2.       Immune filed a bare-bones bankruptcy petition on February 17, 2019. Pursuant to

Bankruptcy Rules 1007(c) and 9006(a), the Schedules and Statements are required to be filed no

later than March 4, 2019. By the Extension Motion, the Debtors seek an additional 14 days (i.e.,

through March 18, 2019) to complete and file their Schedules and Statements (the “Extension

Request”). See Extension Motion, Conclusion.2 The basis for the Debtors’ Extension Request is

the (a) complexity of the Debtors’ business, (b) the number of potential creditors, and (c) the

numerous burdens imposed by the above-captioned chapter 11 cases (the “Chapter 11 Cases”).

Extension Motion, at p.5.

        3.       In making this request, the Debtors fail to establish a true necessity for the

Extension. To be sure, the Debtors’ business is not sufficiently complex to warrant a further

delay in the filing of the Schedules and Statements. By their own admission, the Debtors

essentially own or possess two assets. See Fiorino Declaration, ¶15.3 Likewise, the Debtors’

organizational structure is not overly complex—the Debtors (except for Ltd.) share operations at

a single corporate headquarters, see Fiorino Declaration, ¶12, and each of the Debtors appears to

operate under the control and governance of Mr. Fiorino. See Fiorino Declaration, ¶1. The

Debtors also state that they have decreased their full-time staffing from six individuals to two

individuals, see Fiorino Declaration, ¶23, and “will continue to be non-operational” in the post-

petition period. See Fiorino Declaration, ¶28. Thus, the evidence shows that “complexity” is

hardly a justification for the Extension Request. At any rate, the Debtors have the support and




2
 Discover notes that the Extension Motion also requests an extension through March 25, 2019, a date that is 35 days
after the Inc. Petition Date. Extension Motion, Relief Requested. As the proposed order granting the Extension
Motion uses the March 18, 2019 date, Discover assumes that the use of the March 25, 2019 date was a scrivener’s
error.
3
 The “Fiorino Declaration” refers to the Declaration of Anthony (“Tony”) Fiorino in Support of First Day Motions
[Docket No. 18].


                                                        3
Case 19-13273-VFP        Doc 27    Filed 03/04/19 Entered 03/04/19 09:53:13                Desc Main
                                   Document     Page 4 of 5


resources of their bankruptcy professionals to assist in the compilation and filing of the

Schedules and Statements.

         4.    The Debtors cite “numerous burdens” as being an impediment to the timely filing

of Schedules and Statements. This is disingenuous. Since the Inc. Petition Date, the Debtors

have sought very limited relief from the Court: (a) a joint administration motion

[Docket No. 16], and (b) the Extension Motion. Beyond that, the Debtors have done little to

disclose useful and meaningful information regarding their financial affairs. The Debtors have,

however, signaled that they intend to seek expedited relief with regard to the sale of their assets

and the filing of a plan of liquidation or reorganization. See Fiorino Declaration, ¶¶24, 29, and

34. Moreover, the Debtors have stated that they intend to file a motion seeking the approval of

debtor-in-possession financing by March 6, 2019. See Fiorino Declaration, ¶24.

         5.    While the Debtors will likely (a) propose debtor-in-possession financing in the

near term, (b) oppose Discover’s Relief from Stay Motion on grounds that have yet to be

asserted, and (b) seek expedited relief regarding the sale of the Debtors’ assets, they, at the same

time, are effectively seeking to deprive Discover (and all other creditors) with the basic

information necessary to analyze these Chapter 11 Cases in context and evaluate the propriety of

the Debtors’ proposed actions. If the Extension Request is granted, the Debtors’ creditors will be

hamstrung by a lack of fundamental information for an unreasonably long period of time, which

will adversely affect their ability to take necessary and appropriate actions in these Chapter 11

Cases.

         6.    Discover submits that the Debtors should not be permitted to proceed with actions

that would have a significant impact on the Debtors’ estates and creditors without affording

parties-in-interest the benefit of full disclosure through the Schedules and Statements.




                                                 4
Case 19-13273-VFP       Doc 27    Filed 03/04/19 Entered 03/04/19 09:53:13           Desc Main
                                  Document     Page 5 of 5


       7.     To prevent any prejudice to Discover and other creditors, Discover objects to the

Extension Motion to the extent that the Extension Request would authorize the Debtors to file

the Schedules and Statements after any requests for relief relating to debtor-in-possession

financing, bidding and sale procedures, or any other substantive relief that could materially

impact the interests of Discover and the Debtors’ other creditors.      If the Court grants the

Extension Motion, Discover respectfully requests that the deadline for the Debtors to file the

Schedules and Statements be extended to a date no later than March 6, 2019.

                                        CONCLUSION

       WHEREFORE, Discover respectfully requests that this Court deny the Extension

Motion. Alternatively, Discover respectfully requests that the Court grant a limited extension of

the Debtors’ deadline to file Schedules and Statements to March 6, 2019.


Dated: March 4, 2019                        Respectfully submitted,

                                            FOLEY & LARDNER LLP

                                            /s/ Leah M. Eisenberg
                                            Leah M. Eisenberg, Esq.
                                            90 Park Avenue
                                            New York, NY 10016-1314
                                            Tel: (212) 682-7474
                                            Fax: (212) 687-2329
                                            leisenberg@foley.com

                                            - and -

                                            Michael J. Small, Esq. (pro hac vice pending)
                                            Emil P. Khatchatourian, Esq. (pro hac vice pending)
                                            321 N. Clark Street, Suite 2800
                                            Chicago, IL 60654-5313
                                            Tel: (312) 832-4500
                                            Fax: (312) 832-4700
                                            msmall@foley.com
                                            ekhatchatourian@foley.com

                                            Counsel for Discover Growth Fund, LLC


                                               5
